L. HAND, Circuit Judge
(concurring).
I concur in the reversal of the judgment as to the liability for failure to provide proper quarters, but upon a more limited ground than my brothers. I do not think that the testimony justified a submission to the jury as to whether the plaintiff’s damp bunk caused the pneumonia in whole or in part. On the other hand I do think that the judge should have allowed the jury to say whether the plaintiff’s illness was aggravated by his being obliged to sleep where he did. I am of course aware that to appraise the damages for the aggravation alone will be well nigh imposs*904ible; yet we do at present leave such issues to juries, and it is extremely likely that its verdict would be less, if it were so instructed, than if it were told to award for the whole illness.
As to the cause of action for maintenance and cure I agree; and I assume that my brothers agree that this is in any event only alternative relief to the action for failure to provide proper quarters.